Citation Nr: 1016492	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

A March 2009 rating decision granted service connection for 
depressive disorder and anxiety disorder, and assigned a 
rating of 30 percent, effective June 26, 2008.  The Veteran 
filed a notice of disagreement with regard to the rating 
assigned for psychiatric disability in the March 2009 rating 
decision, and a statement of the case was issued in December 
2009 which continued the 30 percent rating for the service-
connected depressive and anxiety disorder.  The Veteran has 
not submitted a substantive as to the March 2009 rating 
decision.

As noted, a March 2009 rating decision granted service 
connection for depressive disorder and anxiety disorder.  As 
such, the issue of service connection for psychiatric 
disability other than PTSD is not before the Board.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection 
for PTSD.

2.  Evidence received subsequent to the Mach 2002 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the March 2002 rating decision is 
not new and material, and the Veteran's claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the September 2007 letter, 
the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that the September 2007 
letter contains the information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VCAA notice was completed 
prior to the initial AOJ adjudication of the claim.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA records.  The Veteran's records 
from the Social Security Administration (SSA) are also 
associated with the claims file.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met, and the Board will address the merits of the claim.

Service Connection-General Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  The Veteran has not asserted combat 
status in this case, and the provisions of 38 U.S.C.A. § 
1154(b) are not for application.

New and material

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A March 2002 RO decision denied the Veteran's request of 
service connection for PTSD.  Following notice to the 
Veteran, with his appellate rights, in March 2002, no appeal 
was taken from that determination.  As such, the March 2002 
RO decision is final.  38 U.S.C.A. § 7105.  A claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

In August 2007 the Veteran requested that his PTSD claim be 
reopened.  In a February 2008 rating decision, the RO denied 
the Veteran's petition to reopen the PTSD claim, and the 
present appeal ensued. 

The March 2002 RO decision denied service connection for PTSD 
on the basis that there was no diagnosis of that disability.  

The evidence of record at the time of the March 2002 RO 
decision consisted essentially of service personnel and 
treatment records.  A March 1976 service treatment record 
noted that the Veteran's "whole symptom complex" was 
probably related to anxiety with Navy life.

The evidence added to the claims file subsequent to the March 
2002 RO denial does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD.  The record is still absent for any competent clinical 
evidence showing that the Veteran has PTSD related to 
service.  In fact, the Board notes that the overwhelming 
majority of the evidence suggests that the Veteran does not 
have PTSD.  While VA records (including February 2008, May 
2008, and November 2008) appear to contain working diagnoses 
of PTSD related to the Veteran's childhood, the most 
comprehensive evaluation of record, the June 2008 VA PTSD 
examination, did not reflect a diagnosis of PTSD.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing psychiatric symptoms 
either in service or after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


